If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 7, 2021
               Plaintiff-Appellee,

v                                                                    No. 346866
                                                                     Macomb Circuit Court
LAVELLE WESLEY SEARCY,                                               LC Nos. 2017-002863-FH; 2017-
                                                                     002864-FH; 2017-002865-FH
               Defendant-Appellant.


Before: MURRAY, C.J., and K. F. KELLY and STEPHENS, JJ.

PER CURIAM.

        This matter has been remanded to us to consider as on delayed leave granted. People v
Searcy, 505 Mich 863; 935 NW2d 40 (2019). Defendant pleaded nolo contendere to three counts
of breaking and entering a building with intent to commit a felony or a larceny (breaking and
entering), MCL 750.110; possession of burglar’s tools, MCL 750.116; two counts of malicious
destruction of police or fire department property, MCL 750.377b; assault with a dangerous weapon
(felonious assault), MCL 750.82; and assaulting, resisting, or obstructing a police officer, MCL
750.81d(1). Defendant was sentenced, as a fourth habitual offender, MCL 769.12, to 76 to 300
months’ imprisonment for each of his breaking and entering convictions and for his possession of
burglar’s tools conviction, and to 76 to 180 months’ imprisonment for each of his malicious
destruction of police or fire department property convictions, for his assaulting, resisting, or
obstructing a police officer conviction, and for his felonious assault conviction. On appeal,
defendant argues that the trial court’s preemption of a “preadmission screening and evaluation
assessment” to determine his eligibility for participation in the mental health court because of the
prosecuting attorney’s refusal to consent to defendant’s participation in the mental health court
violates MCL 600.1093. In addition, defendant argues, had the trial court properly evaluated him
for participation in the mental health court, he would have been eligible for admission. We vacate
defendant’s sentence and remand for further proceedings consistent with this opinion.

                       I. FACTS AND PROCEDURAL BACKGROUND

        Defendant committed multiple robberies in December 2016, and eventually pleaded no
contest to the charges and requested that his case be moved to the mental health court. Defendant
was deemed ineligible for an unspecified reason and, as a result, the trial court accepted

                                                -1-
defendant’s pleas. Subsequently defendant filed a motion to assign his case to the mental health
court, arguing that the court should exercise its discretion and admit him into the program because
he met the criteria for admission. After defendant was deemed ineligible for the mental health
court because the prosecuting attorney refused to consent to his admission, defendant filed a
motion for reevaluation for participation in the mental health court, arguing that there was no legal
authority permitting the prosecution to unilaterally deny an individual entry into the mental health
court. The trial court denied the motion and sentenced defendant, stating in part:

               Well, I mean, I can’t make them evaluate him, I can’t make [the prosecutor]
       decide to—to listen to a report, so, I mean, it is what it is. I can’t change—I can’t—
       I can’t make water un-wet at this point.

         Defendant filed a motion for resentencing and reconsideration of the order denying
defendant’s participation in the mental health court, arguing that the policy of not evaluating
defendant’s eligibility for the mental health court without the necessity of the prosecuting
attorney’s office approval was contrary to MCL 600.1093, which vests the discretion of
participation solely with the trial court. Defendant contended that, at a minimum, he was entitled
to an evidentiary hearing to determine the mental health court’s policies and procedure regarding
its discretion under MCL 600.1093. The trial court denied defendant’s motion for reconsideration,
stating:

       [T]he circuit court exercised its discretion under [MCL 600.1093(1)] to determine
       the criteria for entry into the mental health court when it entered into the
       Memorandum of Understanding with the prosecuting attorney’s office, among
       others. The eligibility criteria was compiled by the circuit court with the assistance
       of the relevant entities under the Memorandum of Understanding. Under the clear
       terms of the parties’ agreement, one of the prosecutor’s responsibilities for the
       mental health court is to “screen all potential participants based upon established
       eligibility criteria.” Accordingly, defendant’s request for reconsideration of his
       participation in mental health court is properly denied.

       After this Court denied defendant’s application, People v Searcy, unpublished order of the
Court of Appeals, entered February 13, 2019 (Docket No. 346866), the Supreme Court ordered
this Court to decide defendant’s appeal, and specifically directed this Court to “address whether a
prosecuting attorney’s office may unilaterally block an individual seeking placement in a mental
health court from the ‘preadmission screening and evaluation assessment’ required by MCL
600.1093(3) . . . .” Searcy, 505 Mich at 863.

                                          II. ANALYSIS

         Defendant asserts that the trial court’s preemption of a “preadmission screening and
evaluation assessment” to determine his eligibility for the mental health court because of the
prosecuting attorney’s refusal to consent to defendant’s participation in the mental health court
violates the explicit language and intent of MCL 600.1093. In addition, defendant argues that had
the trial court properly evaluated him for participation in the mental health court, he would have
been eligible for admission. We agree.




                                                -2-
        This Court reviews de novo the trial court’s determinations regarding questions of law,
including the proper interpretation of statutes. People v Wiley, 324 Mich App 130, 164-165; 919
NW2d 802 (2018). When interpreting statutory language, it is the role of the court to “ascertain
the legislative intent that may reasonably be inferred from the words in a statute.” People v
Couzens, 480 Mich 240, 249; 747 NW2d 849 (2008). When the statutory language is clear and
unambiguous, judicial construction is limited to enforcement of the statute as written. People v
Gardner, 482 Mich 41, 50; 753 NW2d 78 (2008). It is presumed that “the Legislature intended
the meaning it plainly expressed.” People v Mattoon, 271 Mich App 275, 278; 721 NW2d 269
(2006).

        In addition, a trial court’s imposed sentence is reviewed for an abuse of discretion. Wiley,
324 Mich App at 165. A trial court abuses its discretion when it selects a sentence that “falls
outside the range of reasonable and principled outcomes.” Id. (quotation marks and citation
omitted). “A trial court necessarily abuses its discretion when it makes an error of law.” Id.
(quotation marks and citation omitted).

                         A. MENTAL HEALTH COURT ELIGIBILITY

        To start, we note that this Court recently touched upon the question regarding the
prosecuting attorney’s ability to unilaterally block an individual’s admission to the mental health
court in People v Rydzewski, 331 Mich App 126; 951 NW2d 356 (2020). In deciding that the
memorandum of understanding in that case did not require the prosecutor’s consent before sending
a defendant to the mental health court, the Rydzewski Court recognized that MCL 600.1093 does
not require the prosecution’s consent for placement in the mental health court as does, for example,
the statute for drug courts, MCL 600.1068(2). Rydzewski, 331 Mich App at 361. For the reasons
outlined below, we agree with the Rydzewski Court that the statutes do not grant the prosecuting
attorney’s office the unilateral authority to prevent defendant from participating in the mental
health court.

        By statute, a trial court “may adopt or institute a mental health court pursuant to statute or
court rules,” and allow individuals to participate in the mental health court. MCL 600.1091(1).
However, if a mental health court program allows “discharge and dismissal of an offense, delayed
sentence, or deviation from sentencing guidelines” for eligible individuals, the trial court must:

       [E]nter[] into a memorandum of understanding with each participating prosecuting
       attorney in the circuit or district court district, a representative or representatives of
       the community mental health services programs, a representative of the criminal
       defense bar, and a representative or representatives of community treatment
       providers. . . . The memorandum of understanding must describe the role of each
       party. [MCL 600.1091(1).]

      To determine which individuals are eligible to participate in mental health court, MCL
600.1093 provides, in part:

               Each mental health court shall determine whether an individual may be
       admitted to the mental health court. No individual has a right to be admitted into a
       mental health court. Admission into a mental health court program is at the
       discretion of the court based on the individual’s legal or clinical eligibility. An

                                                  -3-
        individual may be admitted to mental health court regardless of prior participation
        or prior completion status. However, in no case shall a violent offender be admitted
        into mental health court. [MCL 600.1093(1) (emphasis added).]

Moreover, “[t]o be admitted to a mental health court, an individual shall cooperate with and
complete a preadmission screening and evaluation assessment and shall submit to any future
evaluation assessment as directed by the mental health court.” MCL 600.1093(3). The
preadmission screening and evaluation includes:

                (a) A review of the individual’s criminal history. A review of the law
        enforcement information network may be considered sufficient for purposes of this
        subdivision unless a further review is warranted. The court may accept other
        verifiable and reliable information from the prosecution or defense to complete its
        review and may require the individual to submit a statement as to whether or not he
        or she has previously been admitted to a mental health court and the results of his
        or her participation in the prior program or programs.

               (b) An assessment of the risk of danger or harm to the individual, others, or
        the community.

                (c) A mental health assessment, clinical in nature, and using standardized
        instruments that have acceptable reliability and validity, meeting diagnostic criteria
        for a serious mental illness, serious emotional disturbance, co-occurring disorder,
        or developmental disability.

                (d) A review of any special needs or circumstances of the individual that
        may potentially affect the individual’s ability to receive mental health or substance
        abuse treatment and follow the court's orders. [MCL 600.1093(3)(a)-(d).]

         Under MCL 600.1901, Macomb County’s mental health court is governed by a
Memorandum of Understanding (MOU). Specifically, the MOU states that the circuit court will,
in part, (1) “[e]stablish points of participant eligibility for the mental health treatment court at post
arraignment or later[,]” (2) “[i]ndicate processes by which court personnel will identify prospective
program participants, initially screen for legal and clinical eligibility, and refer prospective
program participants to the community mental health service program for further assessment[,]”
and (3) “[i]dentify the clinical eligibility criteria for the designated target population.” 16th Circuit
LCR 2013-03. The MOU also states that the prosecuting attorney’s office will “[a]ssist in the
development of legal and clinical eligibility criteria” and “[s]creen all potential participants based
upon established eligibility criteria.” 16th Circuit LCR 2013-03. It likewise grants the authority
to “screen all potential participants based upon established eligibility criteria” to the sheriff’s
department, the county jail, and the case manager.

        The trial court’s policy of preempting a defendant’s preadmission evaluation for the mental
health court because of the prosecuting attorney’s refusal to approve defendant’s participation
violates the explicit language of MCL 600.1093, a point conceded by the prosecutor at oral
argument before this Court. To be sure, MCL 600.1091 and MCL 600.1093(1) expressly permit
the trial court to create a mental health court and to “determine whether an individual may be
admitted to the mental health court.” MCL 600.1093(1). But, “[a]dmission into a mental health

                                                  -4-
court program is at the discretion of the court[.]” MCL 600.1093(1). As noted by the Rydzewski
Court, there is no statute explicitly affording the prosecuting attorney’s office the power to
unilaterally approve or deny a defendant for mental health court participation, or to stop
defendant’s preadmission evaluation.1 Instead, the pertinent statutory provisions require the trial
court to exercise its discretion based on statutory criteria, as does the MOU. And, although the
prosecutor has a role in the decision when a memorandum exists, no statutory provision grants that
position veto power over the decision.2 See, e.g., Mich Gun Owners, Inc v Ann Arbor Public Schs,
502 Mich 695, 702-708; 918 NW2d 756 (2018). Because there is no statute that expressly allows
the prosecuting attorney’s office to unilaterally block defendant from admission3 to a mental health
court, the trial court had the discretion to conduct the preadmission screening and evaluation
assessment before considering defendant’s application to participate in the mental health court.

        Because MCL 600.1093(1) gives the trial court sole discretion regarding defendant’s
admission to the mental health court, and the MOU does not give the prosecuting attorney’s office
a unilateral power to block defendant’s admission to the mental health court, the trial court had the
discretion to conduct the preadmission screening and evaluation assessment before considering
defendant’s application to participate in the mental health court.4

        Defendant’s sentences are vacated and this matter is remanded for further proceedings
consistent with this opinion. We do not retain jurisdiction.



                                                               /s/ Christopher M. Murray
                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Cynthia Diane Stephens


1
  MCL 600.1095(1)(b)(iii) likewise does not support the prosecutor being granted unilateral
authority to preclude a defendant from participating in the preadmission process, as the statute
applies “upon admitting an individual into a mental health court.” MCL 600.1095(1).
2
  Under the MOU, the prosecuting attorney’s office agreed to “[a]ssist in the development of legal
and clinical eligibility criteria,” and “[s]creen all potential participants based upon established
eligibility criteria.” 16th Circuit LCR 2013-03. These duties do not appear to give the prosecuting
attorney’s office the power to unilaterally approve or deny a defendant’s admission to mental
health court. Instead, these duties appear to establish the role of the prosecuting attorney’s office
in the total evaluation of a defendant by the trial court, the same duty that was given to the sheriff’s
department, case manager, and county jail. 16th Circuit LCR 2013-03.
3
  At oral argument before this Court the prosecutor indicated that the provision within MCL
600.1093(1), providing that “in no case shall a violent offender be admitted into mental health
court,” does not apply to defendant.
4
  Plaintiff urges this Court to extend People v Baldes, 309 Mich App 651; 873 NW2d 338 (2015),
to the instant case. However, the Rydzewski Court rejected the prosecution’s argument,
highlighting that MCL 600.1093 does not require the prosecution’s consent for placement in the
mental health court as does the drug court statute, MCL 600.1068(2). Rydzewski, 331 Mich App
at 361.

                                                  -5-